DUCKER, JUDGE:
CLaimanit, Warren N. Connon, alleges damages in the amount of $8.24 resulting from the dropping of hot weld lead by employees of the State Road Commission on his boat while his boat was docked on May 22, 1969 at the Charleston Boat Club under or near the Kanawha City Bridge in Charleston. The weld lead burnt a hole in the canvas boat cover, and there is no dispute as to facts alleged, the same having been stipulated by the parties. As liability is apparent, this case being similar to that of Case No. D-248, Beranak v. State Road Commission, we consider the claim just, and award the claimant the sum of $8.24.
Award of $8.24.